DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Many rejections are provided below since the claims are really broad. Since applicant made claims broader rejections are added below and changed. Also, all new claims are directed to just a seal member and limitation or relationship with regard to other structure is considered to be intended use or method limitation, which is given no or little patentable weight (see MPEP 2114 for intended use and method limitation to MPEP 2113).  
With regard to intended use limitation such as adapted to or configured or wherein, in use is given little or no patentable weight specifically prior teaching structure that is claimed.
In short for independent claim 1, applicant has provided claim that is directed to seal member, the seal member having a base portion with an outer peripheral edge and an inner peripheral edge, the inner peripheral edge surrounded by the outer peripheral edge, the inner peripheral edge having a profile (it is noted that all edges having a profile, see references of Salameh, McKelvey, Fitzgerald and Amann), the seal base portion having a retaining portion (retaining portion RP in Salameh and McKelvey, Fitzgerald retaining portion having 12/14 and Amann retaining portion having 116), fixing member (fixing member FM in Salameh and McKelvey, Fitzgerald fixing member 12/15 and Amann fixing member having 142). In short for claims with structure that the fixing member is a pressing member that is a pin or spring, the fixing member is a closed hollow cylindrical member, the retaining portion having at least one or more pawls, the references of Salameh, McKelvey, Fitzgerald and Amann teach this. Furthermore, the reference of Salameh, Fitzgerald and Amann teach structure (the seal member further comprises a seal annular portion that is disposed along the inner peripheral edge and that forms a closed loop and the seal annular portion has a lower rigidity than the seal base portion) claimed in claim 20.
The seal member is capable of being fixed in a recess of a housing and/or placed between two members and/or a device such as a gear device and/or having inner edge that can correspond to a profile of housing. It is further noted that the intended use or functional limitation do not add structure to the seal member and the fixing member.
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive since the arguments are on the bases of added limitation that are directed to intended use (see MPEP 2113-2114). Furthermore, some claim are broader than previously presented.
Applicants argument that the amendment to claims provide clarification of claims which overcome previous rejection is not persuasive in view of the rejections below. 
It is noted that applicant is claiming just a seal member with a fixing member or just a fixing member. Applicants argument with regarding to intended use and how one has seal base portion correspond to a profile of a housing is not persuasive since the housing is an intended use limitation and does not provide any particular structure to the seal member. The arguments are narrower than the claims. If applicant wants to provide limitation with regard to a device having a housing, the housing having housing space, a profile of the housing space, a seal member having base portion corresponding to the profile,  and etc (as combination claims) the applicant must do it in a new divisional application.
Applicants has stated that the case in condition for allowance is completely incorrect in view of the rejections below.
Applicants argument that the rejections base on Salameh and McKelvey should be withdrawn in view of arguments and amendments to claims presented on 9/15/2022 is not persuasive, see rejection below.
It is noted that Salameh clearly teaches the structure added by applicant, see figure below.

    PNG
    media_image1.png
    150
    333
    media_image1.png
    Greyscale

It is noted that McKeley teaches the limitation of the base portion having an inner peripheral edge and an outer peripheral edge (see figure below).

    PNG
    media_image2.png
    304
    320
    media_image2.png
    Greyscale

It is noted that a fixing member with no particular structure which is presented in claim 10 can be rejected by any cylindrical bushing or cylindrical pipe or any element having a body.
Examiner has provided multiple interview to provide better claims but applicant has not. Applicants representative has informed that the claims are amended by applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, “inner peripheral edge”, unclear what applicant means by this. Furthermore, the claims are directed to just a sub combination.
Claim 1, “a device”, this limitation makes claim unclear in view of limitation provided in claim 1, line 2. Unclear how many devices or how a seal member can have devices it is trying to seal. Also any limitation that is not directed to the seal member must be provided with proper intended use language (adapted to or configured to or other).
The above errors occur in many claims and applicant should review all claims for proper and consistent claim language.
Claim 1, “a profile of inner peripheral edge corresponding to a profile of the hosing space of the device”, how can one relate structures that are not positively claimed. Again it is noted that the claims are directed to just a seal member and applicant is trying to provide limitations that make the claims unclear. Any changes to claims which make the claims direct to a new invention (such as a device, housing, housing space…) will be considered to non-responsive in the next office action.
Claim 1, “the retaining portion extending along a side wall of recess”, again how can one relate to structure to which is not claimed and provided as intended use language?
	Claim 2, “the gear device” this limitation is unclear do to inconsistent claim language.
	Claims 10-21, claims are unclear do to applicant trying to compare elements that are directed as intended use and not positively claimed (example an outer diameter of the retaining portion is same as an inner diameter of the recess).
	Claim 10, “a fixing member…seal member”, unclear what structure fixing member has?
Please review all claims for errors. Examiner has provided example of errors made throughout claims 1-2.
Claim 17, entire claim, how can a seal member having the device and the mating member it is going to seal?
Applicant should provide proper claims and  review all claims with regard to 112 and proper sub combination claims as explained to applicant’s representative in an interview on 10/11/2022. Any combination claims should be provided in new divisional application.
Claims are rejected as best under stood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salameh (WO. 2007093265).
Salameh discloses a seal member, comprising: a seal base portion adapted for sealing a housing space in a device, the device configured to be operatively coupled to a mating member such that the device is configured to output a rotational force about an output axis to the mating member (e.g. intended use the seal member of Salameh is capable of this, see MPEP 2113-2114 with regard to intended use), the seal base portion having an outer peripheral edge and an inner peripheral edge surrounded by the outer peripheral edge (e.g. figure 4 shows inner and outer peripheral edges of a base portion of the seal member), a profile of inner peripheral edge (the inner peripheral edge of the seal member has a profile as seen in figures) corresponding to a profile of the housing space of the device (intended use, see MPEP 2113-2114), the seal base portion (e.g. B) having a retaining portion (e.g. RP) adapted to be provided at a position corresponding, in use, to a recess formed in an end surface of a device (e.g. intended use and/or method limitation, see MPEP 2113-2114), such that the seal base portion contacts the end surface of the device, the retaining portion extending along a side wall of recess (e.g. intended use and/or method limitation, see MPEP 2113-2114) and seals a housing space in the device (e.g. intended use, see MPEP 2113-2114), a fixing member (e.g. FM) adapted for fixing the retaining portion of the seal member to the device in the recess, (e.g. intended use, see MPEP 2113-2114), wherein, in use, the fixing member is elastically deformable in a radial direction of the recess and in the direction perpendicular to a direction of the output axis such that the fixing member presses the retaining portion against the side wall of the recess (e.g. again intended use or method limitation given little or no patentable in an apparatus claims, see MPEP 2113-2114), wherein, in use, the seal base portion of the seal member contacts the end surface of the device and extends along the direction perpendicular to the direction of the output axis so as to seal the housing space in the device, while the retaining portion of the seal member and the recess in the device overlap each other as viewed from the direction along the output axis with the fixing member pressing the retaining portion of the seal member against the recess in the device so as to suppress displacement to the seal member (e.g. again intended use and/or method limitation, see MPEP 2113-2114). The seal member is adapted for sealing the gear device. The fixing member is a closed hollow cylindrical member (e.g. FM). The retaining portion and the seal base portion are provided separately from each other (e.g. that is the case since both are formed of different materials). The retaining portion is a pawl extending from the seal base portion (e.g. that is the case as seen in figure below, RP is a flange or a pawl extending from the base portion B). The pressing member is a pin (e.g. FM is a pin). The pressing member is a pin (e.g. that is the case since the pin is a hollow cylindrical pin). The retaining portion is provided between the inner peripheral edge and the outer peripheral edge (e.g. see figure below). The retaining portion having an outer diameter (e.g. outer diameter of FM that is capable of being size to an inner diameter in member H). The fixing member is adapted to fix an entirety of the retaining portion to the device in the recess and wherein the fixing member is a pressing member adapted for pressing the retaining portion against the recess (e.g. intended use limitation, see MPEP 2113-2114). The outer diameter of the retaining portion is same as an inner diameter of the recess (e.g. again intended use, see MPEP 2113-2114). The pressing member adapted for pressing an entirety of the retaining portion again the recess (e.g. intended use, see MPEP2113-2114). The gear device is a rotor (e.g. intended use, see MPEP 2113-2114) The seal member is sandwiched between the end surface of the device and the mating member (intended use, see MPEP 2113-2114). The inner peripheral edge of the seal base portion is formed so as to surround the housing space in the device when view from the direction along the output axis (e.g. intended use, see MPEP 2113-2114). The seal member further comprises a seal annular portion that is disposed along the inner peripheral edge and that form as a closed hoop (closed hoop similarly shown in figures 1-2). The seal annular portion (e.g. the inner peripheral edge comprises elastomer and the retaining portion RP is made of stiffer material than elastomer) has a lower rigidity than the seal base portion (e.g. that is the case as seen in figure below and described in the reference). 

    PNG
    media_image3.png
    242
    329
    media_image3.png
    Greyscale

The retaining portion of the seal member includes one or more pawls extending from the seal base portion (pawl shown in figure 4A-4B), wherein each pawl is formed such that it protrudes inside a through hole formed in the seal base portion (figure 4A-4B show this) and the retaining portion is configured to serve as an alignment mark when the seal member is attached to the device (e.g. intended use, see MPEP2113-2114).

    PNG
    media_image4.png
    263
    408
    media_image4.png
    Greyscale

Regarding claim 10: Salameh discloses a fixing member (FM, figure above) adapted for a seal base portion of a seal member, the seal base portion adapted for sealing a housing space in a device, the device configured to be operatively coupled to a mating member such that the device is configured to output a rotational force about an output axis to the mating member, the seal base portion having an outer peripheral edge and an inner peripheral edge surrounded by the outer peripheral edge, a profile of inner peripheral edge corresponding to a profile of the housing
space of the device, the seal base portion having a retaining portion adapted to be provided at a position corresponding to a recess formed in an end surface of a device, the seal base portion contacting the end surface of the device, the retaining portion extending along a side wall of the recess, wherein the fixing member is adapted to fix the retaining portion to the device in the recess, wherein, in use, the fixing member is elastically deformable in a radial direction
of the recess and in a direction perpendicular to a direction of the output axis such the fixing
member presses the retaining portion against the side wall of the recess, and wherein, in use, the seal base portion of the seal member contacts the end surface of the device and extends along the direction perpendicular to the direction of the output axis so as to seal the housing space in the gear device, while the retaining portion of the seal member and the recess in the device overlap each other as viewed from the direction along the output axis with the fixing member pressing the retaining portion of the seal member against the recess in the device so as to suppress displacement of the seal member (e.g. intended use and /or method limitation given little or no patentable weight in an apparatus claim especially when the prior art teach the structure of the fixing member, See MPEP 2113-2114).
Claim(s) 1, 3-4, 6, 8, 10, 11-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKelvey (US. 3,020,947).
McKelvey discloses a seal member (figures), comprising: a seal base portion adapted for sealing a housing space in a device, the device configured to be operatively coupled to a mating member such that the device is configured to output a rotational force about an output axis to the mating member (e.g. intended use the seal member of McKelvey is capable of this, see MPEP 2113-2114 with regard to intended use), the seal base portion having an outer peripheral edge (e.g. OPE) and an inner peripheral edge (IPE) surrounded by the outer peripheral edge (e.g. see figure below), a profile of inner peripheral edge (the inner peripheral edge of the seal member has a profile as seen in figures) corresponding to a profile of the housing space of the device (intended use, see MPEP 2113-2114), the seal base portion (e.g. B) having a retaining portion (e.g. RP) adapted to be provided at a position corresponding, in use, to a recess formed in an end surface of a device (e.g. intended use and/or method limitation, see MPEP 2113-2114), such that the seal base portion contacts the end surface of the device, the retaining portion extending along a side wall of recess (e.g. intended use and/or method limitation, see MPEP 2113-2114) and seals a housing space in the device (e.g. intended use, see MPEP 2113-2114), a fixing member (e.g. FM) adapted for fixing the retaining portion of the seal member to the device in the recess, (e.g. intended use, see MPEP 2113-2114), wherein, in use, the fixing member is elastically deformable in a radial direction of the recess and in the direction perpendicular to a direction of the output axis such that the fixing member presses the retaining portion against the side wall of the recess (e.g. again intended use or method limitation given little or no patentable in an apparatus claims, see MPEP 2113-2114), wherein, in use, the seal base portion of the seal member contacts the end surface of the device and extends along the direction perpendicular to the direction of the output axis so as to seal the housing space in the device, while the retaining portion of the seal member and the recess in the device overlap each other as viewed from the direction along the output axis with the fixing member pressing the retaining portion of the seal member against the recess in the device so as to suppress displacement to the seal member (e.g. again intended use and/or method limitation, see MPEP 2113-2114). The seal member is adapted for sealing the gear device. The fixing member is a closed hollow cylindrical member (e.g. FM). The retaining portion and the seal base portion are provided separately from each other (e.g. that is the case since both are formed of different materials). The retaining portion is a pawl extending from the seal base portion (e.g. that is the case as seen in figure below, RP is a flange or a pawl extending from the base portion B). The pressing member is a pin (e.g. FM is a pin). The pressing member is a pin (e.g. that is the case since the pin is a hollow cylindrical pin). The retaining portion is provided between the inner peripheral edge and the outer peripheral edge (e.g. see figure below). The retaining portion having an outer diameter (e.g. an outer diameter of FM that is capable of being size to an inner diameter in member). The fixing member is adapted to fix an entirety of the retaining portion to the device in the recess and wherein the fixing member is a pressing member adapted for pressing the retaining portion against the recess (e.g. intended use limitation, see MPEP 2113-2114). The outer diameter of the retaining portion is same as an inner diameter of the recess (e.g. again intended use, see MPEP 2113-2114). The pressing member adapted for pressing an entirety of the retaining portion again the recess (e.g. intended use, see MPEP2113-2114). The gear device is a rotor (e.g. intended use, see MPEP 2113-2114) The seal member is sandwiched between the end surface of the device and the mating member (intended use, see MPEP 2113-2114). The inner peripheral edge of the seal base portion is formed so as to surround the housing space in the device when view from the direction along the output axis (e.g. intended use, see MPEP 2113-2114). 
The retaining portion of the seal member includes one or more pawls extending from the seal base portion, wherein each pawl is formed such that it protrudes inside a through hole formed in the seal base portion (figure above teaches pawls between 31) and the retaining portion is configured to serve as an alignment mark when the seal member is attached to the device (e.g. intended use, see MPEP2113-2114).


    PNG
    media_image2.png
    304
    320
    media_image2.png
    Greyscale

Regarding claim 10: McKelvey discloses a fixing member (FM, figure above) adapted for a seal base portion of a seal member, the seal base portion adapted for sealing a housing space in a device, the device configured to be operatively coupled to a mating member such that the device is configured to output a rotational force about an output axis to the mating member, the seal base portion having an outer peripheral edge and an inner peripheral edge surrounded by the outer peripheral edge, a profile of inner peripheral edge corresponding to a profile of the housing space of the device, the seal base portion having a retaining portion adapted to be provided at a position corresponding to a recess formed in an end surface of a device, the seal base portion contacting the end surface of the device, the retaining portion extending along a side wall of the recess, wherein the fixing member is adapted to fix the retaining portion to the device in the recess, wherein, in use, the fixing member is elastically deformable in a radial direction
of the recess and in a direction perpendicular to a direction of the output axis such the fixing
member presses the retaining portion against the side wall of the recess, and wherein, in use, the seal base portion of the seal member contacts the end surface of the device and extends along the direction perpendicular to the direction of the output axis so as to seal the housing space in the gear device, while the retaining portion of the seal member and the recess in the device overlap each other as viewed from the direction along the output axis with the fixing member pressing the retaining portion of the seal member against the recess in the device so as to suppress displacement of the seal member (e.g. intended use and /or method limitation given little or no patentable weight in an apparatus claim especially when the prior art teach the structure of the fixing member, See MPEP 2113-2114).
Claim(s) 1, 3-4, 6, 8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald (US. 1627167).
Fitzgerald discloses a seal member, comprising: a seal base portion adapted for sealing a housing space in a device, the device configured to be operatively coupled to a mating member such that the device is configured to output a rotational force about an output axis to the mating member (e.g. intended use the seal member of Fitzgerald is capable of this, see MPEP 2113-2114 with regard to intended use), the seal base portion having an outer peripheral edge (e.g. shown in figure 1) and an inner peripheral edge (e.g. inner having 9, 10 11 and 5) surrounded by the outer peripheral edge (e.g. figure  shows inner and outer peripheral edges of a base portion of the seal member), a profile of inner peripheral edge (the inner peripheral edge of the seal member has a profile as seen in figures) corresponding to a profile of the housing space of the device (intended use, see MPEP 2113-2114), the seal base portion (e.g. having 13 and 1) having a retaining portion (e.g. 13/14) adapted to be provided at a position corresponding, in use, to a recess formed in an end surface of a device (e.g. intended use and/or method limitation, see MPEP 2113-2114), such that the seal base portion contacts the end surface of the device, the retaining portion extending along a side wall of recess (e.g. intended use and/or method limitation, see MPEP 2113-2114) and seals a housing space in the device (e.g. intended use, see MPEP 2113-2114), a fixing member (e.g. 12/15) adapted for fixing the retaining portion of the seal member to the device in the recess, (e.g. intended use, see MPEP 2113-2114), wherein, in use, the fixing member is elastically deformable in a radial direction of the recess and in the direction perpendicular to a direction of the output axis such that the fixing member presses the retaining portion against the side wall of the recess (e.g. again intended use or method limitation given little or no patentable in an apparatus claims, see MPEP 2113-2114), wherein, in use, the seal base portion of the seal member contacts the end surface of the device and extends along the direction perpendicular to the direction of the output axis so as to seal the housing space in the device, while the retaining portion of the seal member and the recess in the device overlap each other as viewed from the direction along the output axis with the fixing member pressing the retaining portion of the seal member against the recess in the device so as to suppress displacement to the seal member (e.g. again intended use and/or method limitation, see MPEP 2113-2114). The seal member is adapted for sealing the gear device. The fixing member is a closed hollow cylindrical member (e.g. 12/15). The retaining portion and the seal base portion are provided separately from each other (e.g. that is the case since both are formed of different materials). The retaining portion is a pawl (e.g. flange 14 or 13) extending from the seal base portion (e.g. that is the case as seen in figure below, retaining portion is a flange or a pawl extending from the base portion). The pressing member is a pin (e.g. pressing member 12/15 is a pin or spring pin). The pressing member is a spring pin (e.g. that is the case since the pin is a hollow cylindrical pin). The retaining portion is provided between the inner peripheral edge and the outer peripheral edge (e.g. see figure below). The retaining portion (e.g. 13/14) having an outer diameter (e.g. outer diameter of 13 that is capable of being size to an inner diameter in a member). The fixing member is adapted to fix an entirety of the retaining portion to the device in the recess and wherein the fixing member is a pressing member adapted for pressing the retaining portion against the recess (e.g. intended use limitation, see MPEP 2113-2114). The outer diameter of the retaining portion is same as an inner diameter of the recess (e.g. again intended use, see MPEP 2113-2114). The pressing member adapted for pressing an entirety of the retaining portion again the recess (e.g. intended use, see MPEP2113-2114). The gear device is a rotor (e.g. intended use, see MPEP 2113-2114) The seal member is sandwiched between the end surface of the device and the mating member (intended use, see MPEP 2113-2114). The inner peripheral edge of the seal base portion is formed so as to surround the housing space in the device when view from the direction along the output axis (e.g. intended use, see MPEP 2113-2114). The seal member further comprises a seal annular portion that is disposed along the inner peripheral edge and that form as a closed hoop (closed hoop similarly shown in figures 1-2). The seal annular portion (e.g. the annular seal portion having fabric and the base portion having 13) has a lower rigidity than the seal base portion (e.g. base portion has additional metal ring 13). 
The retaining portion of the seal member includes one or more pawls (e.g. flange 13 or 14) extending from the seal base portion wherein each pawl is formed such that it protrudes inside a through hole formed in the seal base portion and the retaining portion is configured to serve as an alignment mark when the seal member is attached to the device (e.g. intended use, see MPEP2113-2114).
Regarding claim 10: Fitzgerald discloses a fixing member (12, figure above) adapted for a seal base portion of a seal member, the seal base portion adapted for sealing a housing space in a device, the device configured to be operatively coupled to a mating member such that the device is configured to output a rotational force about an output axis to the mating member, the seal base portion having an outer peripheral edge and an inner peripheral edge surrounded by the outer peripheral edge, a profile of inner peripheral edge corresponding to a profile of the housing
space of the device, the seal base portion having a retaining portion adapted to be provided at a position corresponding to a recess formed in an end surface of a device, the seal base portion contacting the end surface of the device, the retaining portion extending along a side wall of the recess, wherein the fixing member is adapted to fix the retaining portion to the device in the recess, wherein, in use, the fixing member is elastically deformable in a radial direction
of the recess and in a direction perpendicular to a direction of the output axis such the fixing
member presses the retaining portion against the side wall of the recess, and wherein, in use, the seal base portion of the seal member contacts the end surface of the device and extends along the direction perpendicular to the direction of the output axis so as to seal the housing space in the gear device, while the retaining portion of the seal member and the recess in the device overlap each other as viewed from the direction along the output axis with the fixing member pressing the retaining portion of the seal member against the recess in the device so as to suppress displacement of the seal member (e.g. intended use and /or method limitation given little or no patentable weight in an apparatus claim especially when the prior art teach the structure of the fixing member, See MPEP 2113-2114). It is noted that the projection formed by 13 is capable of being received in a recess of a housing.
Claim(s) 1, 3-4, 6, 8, 10-11, 13 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amann (DE102007020160A1).
Amann discloses a seal member, comprising: a seal base portion (e.g. base portion including 116) adapted for sealing a housing space in a device, the device configured to be operatively coupled to a mating member such that the device is configured to output a rotational force about an output axis to the mating member (e.g. intended use the seal member of Fitzgerald is capable of this, see MPEP 2113-2114 with regard to intended use), the seal base portion having an outer peripheral edge (e.g. outer edge of 110 opposite inner edge of 112) and an inner peripheral edge (e.g. the inner edge of 112) surrounded by the outer peripheral edge (e.g. figure  shows inner and outer peripheral edges of a base portion of the seal member), a profile (e.g. profile can be a profile of oil sump housing) of inner peripheral edge (the inner peripheral edge of the seal member has a profile as seen in figures) corresponding to a profile of the housing space of the device (intended use, see MPEP 2113-2114), the seal base portion having a retaining portion (e.g. 116) adapted to be provided at a position corresponding, in use, to a recess formed in an end surface of a device (e.g. intended use and/or method limitation, see MPEP 2113-2114), such that the seal base portion contacts the end surface of the device, the retaining portion extending along a side wall of recess (e.g. intended use and/or method limitation, see MPEP 2113-2114) and seals a housing space in the device (e.g. intended use, see MPEP 2113-2114), a fixing member (e.g. 142) adapted for fixing the retaining portion of the seal member to the device in the recess, (e.g. intended use, see MPEP 2113-2114), wherein, in use, the fixing member is elastically deformable in a radial direction of the recess and in the direction perpendicular to a direction of the output axis such that the fixing member presses the retaining portion against the side wall of the recess (e.g. again intended use or method limitation given little or no patentable in an apparatus claims, see MPEP 2113-2114), wherein, in use, the seal base portion of the seal member contacts the end surface of the device and extends along the direction perpendicular to the direction of the output axis so as to seal the housing space in the device, while the retaining portion of the seal member and the recess in the device overlap each other as viewed from the direction along the output axis with the fixing member pressing the retaining portion of the seal member against the recess in the device so as to suppress displacement to the seal member (e.g. again intended use and/or method limitation, see MPEP 2113-2114). The seal member is adapted for sealing the gear device (intended use, see MPEP 2113-2114). The retaining portion is a pawl extending from the seal base portion (e.g. pawl shown in figure 7 at 116 and 122). The pressing member is a pin (e.g. spring pin 142). The pressing member is a spring pin (e.g. spring pin 142). 
Regarding claim 10: Amann discloses a fixing member (142, figure above) adapted for a seal base portion of a seal member, the seal base portion adapted for sealing a housing space in a device, the device configured to be operatively coupled to a mating member such that the device is configured to output a rotational force about an output axis to the mating member, the seal base portion having an outer peripheral edge and an inner peripheral edge surrounded by the outer peripheral edge, a profile of inner peripheral edge corresponding to a profile of the housing
space of the device, the seal base portion having a retaining portion adapted to be provided at a position corresponding to a recess formed in an end surface of a device, the seal base portion contacting the end surface of the device, the retaining portion extending along a side wall of the recess, wherein the fixing member is adapted to fix the retaining portion to the device in the recess, wherein, in use, the fixing member is elastically deformable in a radial direction
of the recess and in a direction perpendicular to a direction of the output axis such the fixing
member presses the retaining portion against the side wall of the recess, and wherein, in use, the seal base portion of the seal member contacts the end surface of the device and extends along the direction perpendicular to the direction of the output axis so as to seal the housing space in the gear device, while the retaining portion of the seal member and the recess in the device overlap each other as viewed from the direction along the output axis with the fixing member pressing the retaining portion of the seal member against the recess in the device so as to suppress displacement of the seal member (e.g. intended use and /or method limitation given little or no patentable weight in an apparatus claim especially when the prior art teach the structure of the fixing member, See MPEP 2113-2114).
Regarding claim 11: The fixing member is pressing member (e.g. 142 provides pressing) adapted for pressing the retaining portion against the recess. 
Regarding claim 13: The retaining portion is provided between the inner peripheral edge and the outer peripheral edge (see figure 7 and other figures).
Regarding claim 14: The retaining portion having an outer diameter (outer diameter of 116, see figures that show cylindrical retaining portion) which is adapted to be the same as an inner diameter of the recess (intended use, see MPEP 2113-2114).
Regarding claim 15: The fixing member is a pressing member adapted for pressing an entirety of the retaining portion against the recess (e.g. again intended use, see MPEP 2113-2114).
Regarding claim 17: The seal member adapted to sandwiched between the end surface of the device and the mating member (e.g. intended use, see MPEP 2113-2114).
Regarding claim 18: The gear device is a rotor (e.g. intended use, see MPEP 2113-2114).
Regarding claim 19: The inner peripheral edge of the seal base portion is formed so as to surround the housing space in the device when viewed from the direction along the output axis (e.g. intended use, MPEP 2113-2114).
Regarding claim 20: The seal member further comprises a seal annular portion (112) is formed so as to surround the housing space in the device when viewed from the direction along the output axis (e.g. intended use, see MPEP 2113-2114).
Regarding claim 21: The retaining portion of the seal member includes one or more pawls (pawls having projection adjacent to 116 and 122) extending from the seal base portion, wherein each pawl is formed such that it protrudes inside a through hole formed in the seal base portion, and the retaining portion is configured to serve an alignment mark when the seal member is attached to the device (e.g. intended use see MPEP 2113-2114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amann () in view of McKelvey.
Amann discloses the invention as claimed above (e.g. furthermore teaches cylindrical member as fixing member, figure 6 which also has all structure of claims 1 and 8) but fails to disclose the fixing member is a closed hollow cylindrical member. McKelvey discloses the invention as claimed above (see paragraph 0012 above) and furthermore teaches that the fixing means is a closed hollow cylindrical member. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to replace the fixing member of Amann by a fixing member that is a closed hollow cylindrical member as taught by McKelvey, to provide a retainer bolt to connect to another member or component (e.g. see figure where bolt or screws are going through the closed hollow cylinder member 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675